--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of March 28th, 2011
(“Effective Date”), is made and entered into by and between CRACKER BARREL OLD
COUNTRY STORE, INC. (the “Company”) and MICHAEL A. WOODHOUSE (“Executive”).


W I T N E S S E T H:


WHEREAS, Executive currently is serving as the Chairman and Chief Executive
Officer of the Company pursuant to an employment agreement dated as of October
30, 2008 (the “Prior Employment Agreement”); and


WHEREAS, the Prior Employment Agreement has a term that, subject to the terms
and conditions of the Prior Employment Agreement, currently expires on October
30, 2011; and


WHEREAS, the Company's Board of Directors (the “Board”) recognizes that the
Executive's contribution to the growth and success of the Company during prior
years has been substantial and the Board now desires, and deems it to be in the
best interests of the Company and its shareholders, to provide for the continued
employment of the Executive and to make certain changes in the Executive's
employment arrangements with the Company which the Board has determined will
reinforce the transition by the Executive of his role in management of the
Company while encouraging the Executive's continued attention and dedication to
the future of the Company; and


WHEREAS, the Executive is willing to commit himself to continue to serve the
Company on the specified terms and conditions; and


WHEREAS, in order to effect the foregoing purposes and to terminate the Prior
Employment Agreement as of the Effective Date, the Company and the Executive
wish to enter into this employment agreement on the terms and conditions set
forth below;


NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.             EMPLOYMENT.


Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its Chairman.   During the term of this Agreement, subject
to Section 3.1, Executive also shall serve as the Company's Chief Executive
Officer.

 
1

--------------------------------------------------------------------------------

 

2.             DURATION OF AGREEMENT.


2.1           Term.  This employment shall begin as of the Effective Date, and
shall continue until it terminates pursuant to this Agreement.  Unless extended
pursuant to Section 2.2, or earlier terminated pursuant to Sections 5, 6, 7, 8,
9 or 10, this Agreement will automatically terminate on November 30, 2012.  The
specified period during which this Agreement is in effect is the “Term.”


2.2           Extensions of Term.  The Term may be extended to a specified
future date at any time by the specific written agreement of the parties signed
prior to the original expiration date specified in Section 2.1, or any
subsequent expiration date established pursuant to this Section 2.2.


3.             POSITION AND DUTIES.


3.1           Position.  Subject to the remaining conditions of this Section
3.1, Executive shall serve as the Company's Chairman of the Board.  Executive
shall report to the Board and perform such duties and responsibilities as may be
prescribed from time-to-time by the Board, which shall be consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business.  So long as Executive is serving as Chairman of the
Board, the Company shall nominate Executive for election as a member of the
Board at each meeting of the Company's shareholders at which the election of
Executive is subject to a vote by the Company's shareholders and to recommend
that the shareholders of the Company vote to elect Executive as a member of the
Board.  From time to time, Executive also may be from time to time designated to
such other offices within the Company (currently Chief Executive Officer) or its
subsidiaries as may be necessary or appropriate for the convenience of the
businesses of the Company and its subsidiaries.


3.2           Faithful Discharge of Duties.  Executive shall perform and
discharge faithfully, diligently and to the best of his ability such duties and
responsibilities relative to the business and affairs of the Company. Executive
agrees to promote the best interests of the Company and to take no action that
in any way damages the public image or reputation of the Company, its
subsidiaries or its affiliates.


3.3           No Interference With Duties.  Executive shall not (i) engage in
any activities, or render services to or become associated with any other
business that in the reasonable judgment of the Board violates Article 13 of
this Agreement; or (ii) devote time to other activities which would inhibit or
otherwise interfere with the proper performance of his duties, provided,
however, that it shall not be a violation of this Agreement for Executive to (i)
devote reasonable periods of time to charitable and community activities and
industry or professional activities, or (ii) manage personal business interests
and investments, so long as such activities do not interfere with the
performance of Executive’s responsibilities under this Agreement.  Executive
may, with the prior approval of the Board (or applicable committee), serve on
the boards of directors (or other governing body) of other for profit
corporations or entities, consistent with this Agreement and the Company's
policies.


3.4           Work Standard.  Executive hereby agrees that he shall at all times
comply with and abide by all terms and conditions set forth in this Agreement,
and all applicable work policies, procedures and rules as may be issued by
Company.  Executive also agrees that he shall comply with all federal, state and
local statutes, regulations and public ordinances governing the performance of
his duties hereunder.

 
2

--------------------------------------------------------------------------------

 

4.             COMPENSATION AND BENEFITS.


4.1           Base Salary.  Subject to the terms and conditions set forth in
this Agreement, during such time as Executive is serving as both Chairman and
Chief Executive Officer, the Company shall pay Executive, and Executive shall
accept, an annual salary (“Base Salary”) in the amount of One Million One
Hundred Thousand and No/100 Dollars ($1,100,000) and during such time as
Executive is serving as Chairman (but not Chief Executive Officer), the Company
shall pay Executive, and Executive shall accept, a Base Salary of Seven Hundred
Fifty Thousand and No/100 Dollars ($750,000).  The Base Salary shall be prorated
for the time in service in the respective positions and shall be paid in
accordance with the Company’s normal payroll practices and may be increased from
time to time at the sole discretion of the Board.


4.2           Incentive, Savings and Retirement Plans.  During the Term,
Executive shall be entitled to participate in all incentive (including, without
limitation, long term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), and on the same basis as such Peer Executives,
except as to benefits that are specifically applicable to Executive pursuant to
this Agreement.  Without limiting the foregoing, the following provisions shall
apply with respect to Executive:


 
4.2.1
Incentive Bonus.  Executive shall be entitled to an annual bonus, the amount of
which shall be determined by the Compensation Committee of the Board (the
"Committee").  The amount of and performance criteria with respect to any such
bonus in any year shall be determined not later than the date or time prescribed
by Treas. Reg. § 1.162-27(e) (“Section 162(m)”) in accordance with a formula to
be agreed upon by the Company and Executive and approved by the Committee that
reflects the financial and other performance of the Company and the Executive's
contributions thereto.  During such time as Executive is serving as both
Chairman and Chief Executive Officer, the Executive's annual target (subject to
such performance and other criteria as may be established by the Committee)
bonus shall be no less than one hundred twenty-five percent (125%) of the Base
Salary (the "Chair/CEO Bonus Multiple").  During such time as Executive is
serving as Chairman (but not Chief Executive Officer), the Executive's annual
target (subject to such performance and other criteria as may be established by
the Committee) bonus shall be no less than one hundred percent (100%) of the
Base Salary (the "Chair Bonus Multiple").  Executive's target annual bonus for
any fiscal year shall be determined by adding: (i) Executive's prorated Base
Salary during the fiscal year in question while serving as Chairman and Chief
Executive Officer multiplied by the Chair/CEO Bonus Multiple; and (ii)
Executive's prorated Base Salary during the fiscal year in question while
serving solely as Chairman multiplied by the Chair Bonus Multiple.


 
3

--------------------------------------------------------------------------------

 

 
4.2.2
Long Term Incentive Plans.  Executive shall be entitled to participate in the
Company’s Long-Term Incentive Plans (each, an “LTI”).  The amount of and
performance criteria with respect to any such LTI shall be determined not later
than the date or time prescribed by Section 162(m) in accordance with a formula
to be agreed upon by the Company and Executive and approved by the Committee
that reflects the financial and other performance of the Company and the
Executive's contributions thereto.  During such time that Executive is serving
as both Chairman and Chief Executive Officer, the Executive's target (subject to
such performance and other criteria as may be established by the Committee) LTI
awards shall be no less than two hundred fifty percent (250%) of the Base Salary
(the "Chair/CEO LTI Multiple").  During such time that Executive is serving as
Chairman (but not Chief Executive Officer), the Executive's target (subject to
such performance and other criteria as may be established by the Committee) LTI
awards shall be no less than one hundred fifty percent (150%) of the Base Salary
(the "Chair LTI Multiple").  Any target LTI award granted during the Term shall
be determined by adding: (i) Executive's prorated Base Salary during the term of
the LTI award while serving as Chairman and Chief Executive Officer multiplied
by the Chair/CEO LTI Multiple; and (ii) Executive's prorated Base Salary during
the term of the LTI award while serving solely as Chairman multiplied by the
Chair LTI Multiple.  Furthermore, any LTI award granted during the Term shall
provide that (subject to achievement of applicable performance criteria) it
shall vest at the earlier of: (i) the regular vesting or performance term of the
award, as applicable; or (ii) Executive's cessation of service as a member of
the Board (other than as a result of his voluntary resignation or refusal to
stand for re-election).



 
4.2.3
Welfare Benefit Plans.  During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) to the extent
applicable generally to Peer Executives.  Also, throughout the Term, in addition
to participating in the other insurance programs provided to Peer Executives,
the Company, for the benefit of the Executive, shall pay the premiums to
maintain in force during the Term a policy of term life insurance covering the
Executive, with such carrier as is reasonably acceptable to Company and
Executive, in the face amount of $2.5 million.



 
4.2.4
Vacation.  Executive shall be entitled to an annual paid vacation commensurate
with the Company's established vacation policy for Peer Executives.  The timing
of paid vacations shall be scheduled in a reasonable manner by the Executive.



 
4.2.5
Business Expenses.  Executive shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder. Executive shall follow the
Company’s expense procedures that generally apply to other Peer Executives in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to such Peer Executives.


 
4

--------------------------------------------------------------------------------

 

 
4.2.6
Perquisites.  Executive shall be entitled to receive such executive perquisites,
fringe and other benefits as are provided to the senior most executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are customarily available to Peer
Executives.



 
5.
TERMINATION FOR CAUSE.



This Agreement may be terminated immediately at any time by the Company without
any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except Base Salary through the date of termination and benefits under
any plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement, under the following conditions, each of which shall
constitute “Cause” or “Termination for Cause”:


 
(a)
Any act by Executive involving fraud and any breach by Executive of applicable
regulations of competent authorities in relation to trading or dealing with
stocks, securities, investments and the like or any willful or grossly negligent
act by Executive resulting in an investigation by the Securities and Exchange
Commission which, in each case, a majority of the Board determines in its sole
and absolute discretion materially adversely affects the Company or Executive’s
ability to perform his duties under this Agreement;



 
(b)
Attendance at work in a state of intoxication or otherwise being found in
possession at his place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;



 
(c)
Executive's personal dishonesty or willful misconduct in connection with his
duties to the Company;



 
(d)
Breach of fiduciary duty to the Company involving personal profit by the
Executive;



 
(e)
Conviction of the Executive for any felony or crime involving moral turpitude;



 
(f)
Material intentional breach by the Executive of any provision of this Agreement
or of any Company policy adopted by the Board;



 
(g)
The continued failure of Executive to perform substantially Executive’s duties
with the Company (other than any such failure resulting from incapacity due to
Disability, and specifically excluding any failure by Executive, after good
faith, reasonable and demonstrable efforts, to meet performance expectations for
any reason), after a written demand for substantial performance is delivered to
Executive by a majority of the Board that specifically identifies the manner in
which such Board believes that Executive has not substantially performed
Executive’s duties.


 
5

--------------------------------------------------------------------------------

 

The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of such Board, Executive is guilty of
the conduct described in any one or more of subsections (a) through (g) above,
and specifying the particulars thereof in detail.


6.             TERMINATION UPON DEATH.


Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive or his beneficiaries under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 9(a)(1)), the timely
payment or provision of Other Benefits (as defined in Section 9(d)), including
without limitation benefits under such plans, programs, practices and policies
relating to death benefits, if any, as are applicable to Executive on the date
of his death.  The rights of the Executive’s estate with respect to stock
options and restricted stock, and all other benefit plans, shall be determined
in accordance with the specific terms, conditions and provisions of the
applicable agreements and plans.


7.             DISABILITY.


If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  If Executive’s employment is terminated by
reason of his Disability, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 9(a)(1)), the timely payment or provision of Other Benefits
(as defined in Section 9(d)), including without limitation benefits under such
plans, programs, practices and policies relating to disability benefits, if any,
as are applicable to Executive on the Disability Effective Date.  The rights of
the Executive with respect to stock options and restricted stock, and all other
benefit plans, shall be determined in accordance with the specific terms,
conditions and provisions of the applicable agreements and plans.
 
For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Executive to receive benefits under the Company’s long-term
disability plan as then in effect; or (ii) if no such plan is then in effect or
the plan does not apply to Executive, the inability of Executive, as determined
by the Board of the Company, to perform the essential functions of his regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six consecutive months.  At the
request of Executive or his personal representative, the Board's determination
that the Disability of Executive has occurred shall be certified by two
physicians mutually agreed upon by Executive, or his personal representative,
and the Company.  Without such independent certification (if so requested by
Executive), Executive’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of his Disability.

 
6

--------------------------------------------------------------------------------

 

8.             EXECUTIVE'S TERMINATION OF EMPLOYMENT.


Executive’s employment may be terminated at any time by Executive for Good
Reason or no reason.  For purposes of this Agreement, “Good Reason” shall mean:


 
(a)
Other than his removal for Cause pursuant to Section 5 and subject to the
proviso below, without the written consent of Executive, the assignment to
Executive of any duties inconsistent in any material respect with Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as in effect on the Effective Date, or any
other action by the Company which results in a demonstrable diminution in such
position, authority, duties or responsibilities, provided, however, it is
expressly understood and agreed that so long as Executive is serving as the
Chairman of the Board, the designation of another person as the Chief Executive
Officer during the Term shall not be "Good Reason" and also excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive;



 
(b)
A reduction by the Company in Executive’s Base Salary below those amounts set
forth in Section 4.1;



 
(c)
A reduction by the Company in Executive's annual target bonus or LTI (both
expressed as a percentage of Base Salary) below those percentages set forth,
respectively, in Sections 4.2.1 and 4.2.2;



 
(d)
The failure by the Company to continue in effect any “pension plan or
arrangement” or any “compensation plan or arrangement” in which Executive
participates or the elimination of Executive’s participation in any such plan
(except for across-the-board plan changes or terminations similarly affecting
other Peer Executives);



 
(e)
The Company’s requiring Executive, without his consent, to be based at any
office or location more than fifty (50) miles from the Company's current
headquarters in Lebanon, Tennessee;



 
(f)
The material breach by the Company of any provision of this Agreement; or



 
(g)
The failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.


 
7

--------------------------------------------------------------------------------

 

Good Reason shall not include Executive’s death or Disability.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Board any circumstance he believes in
good faith constitutes Good Reason within ninety (90) days after occurrence or
be foreclosed from raising such circumstance thereafter.  The Company shall have
an opportunity to cure any claimed event of Good Reason (other than under
subsection (g) above) within thirty (30) days of notice from Executive.


If Executive terminates his employment for Good Reason, and, within thirty (30)
days following the date of termination of his employment (the “Termination
Date”),  executes and delivers the Release attached hereto as an addendum and
made a part hereof (the “Release”), then, provided that he does not thereafter
revoke the Release, he shall, commencing on the 60th day following the
Termination Date, be entitled to receive the same benefits to which he would be
entitled under Section 9 as if terminated without Cause or Section 10 as if
terminated after a Change in Control (as defined therein), but not both, as
applicable.  If Executive terminates his employment without Good Reason, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations (as defined in Section 9(a)(1)) and the
timely payment or provision of Other Benefits (as defined in Section 9(d)).


9.             TERMINATION WITHOUT CAUSE.


If Executive’s employment is terminated by the Company without Cause prior to
the expiration of the Term (it being understood by the parties that termination
by death, Disability or expiration of this Agreement shall not constitute
termination without Cause), and, within thirty (30) days following the
Termination Date, the Executive executes and delivers the Release; then,
provided that he does not thereafter revoke the Release, Executive shall be
entitled to the following benefits; provided, however, that Executive shall not
be entitled to payments under this Section 9 if he is entitled to payments under
Section 10:


 
(a)
The Company shall pay to Executive commencing on the 60th day after the
Termination Date, the aggregate of the following amounts:



 
(1)
in a lump sum in cash, the sum of (i) Executive’s Base Salary through the date
of termination to the extent not theretofore paid, (ii) a pro-rata portion of
amounts payable under any then existing incentive or bonus plan applicable to
Executive (including, without limitation, any incentive bonus referred to in
Section 4.2.1) for that portion of the fiscal year in which the termination of
employment occurs through the date of termination; (iii) any accrued expenses
and vacation pay to the extent not theretofore paid,  and (iv) unless Executive
has elected a different payout date in a prior deferral election, any
compensation previously deferred by Executive (together with any accrued
interest or earnings thereon) to the extent not theretofore paid (the sum of the
amounts described in subsections (i), (ii), (iii) and (iv) shall be referred to
in this Agreement as the “Accrued Obligations”); provided, however, that the
payment of any portion of the Accrued Obligations may be delayed until such time
as is necessary in order to comply with Section 162(m) and


 
8

--------------------------------------------------------------------------------

 

 
(2)
in installments ratably over twenty-four (24) months in accordance with the
Company’s normal payroll cycle and procedures, the amount equal to: (i) three
(3) times Executive’s annual Base Salary in effect as of the date of termination
if the termination occurs during such time as Executive is serving as both
Chairman and Chief Executive Officer; and (ii) one and one-half (1-1/2) times
Executive’s annual Base Salary in effect as of the date of termination if the
termination occurs during such time as Executive is serving as Chairman (but not
Chief Executive Officer); and



 
(b)
All stock options (or stock units) held by the Executive that are vested prior
to the effective date of the termination shall be exercisable in accordance with
their terms.  With respect to any stock options (or stock units) held by the
Executive that, by their terms do not immediately vest and become exercisable
upon a termination of employment without Cause, the Executive shall receive a
lump sum cash distribution equal: (i) in the case of stock options, to: (A) the
number of shares of the Company’s $0.01 par value common stock (“Shares”) that
is subject to options held by the Executive which are not vested on the date of
termination of employment; multiplied by (B) the difference between: (1) the
closing price of a Share as of the day prior to the effective date of
termination of employment (or, if the United States securities trading markets
are closed on that date, on the last preceding date on which the United States
securities trading markets were open for trading), and (2) the applicable
exercise price(s) of the non-vested options; and (ii) in the case of stock
units, to: (A) the number of Shares (at target) that is subject to units held by
the Executive which are not vested on the date of termination of employment;
multiplied by (B) the closing price of a Share as of the day prior to the
effective date of termination of employment (or, if the United States securities
trading markets are closed on that date, on the last preceding date on which the
United States securities trading markets were open for trading); and



 
(c)
The Executive’s participation in the life and medical insurance programs in
effect on the date of termination of employment shall continue until the later
of (i) (X) twenty-four (24) months after Executive’s date of termination if the
termination occurs during such time as Executive is serving as both Chairman and
Chief Executive Officer; and (Y) eighteen (18) months after Executive's date of
termination of termination if the termination occurs during such time as
Executive is serving as Chairman (but not Chief Executive Officer), or (ii) the
expiration of the Term (as in effect at the time of termination); provided,
however, that notwithstanding the foregoing, the Company shall not be obligated
to provide such benefits if Executive becomes employed by another employer and
is covered or permitted to be covered by that employer’s benefit plans without
regard to the extent of such coverage; and provided further that upon the
Executive’s becoming eligible for and covered by Medicare, the medical coverage
required by this subsection will be converted to an obligation on the part of
the Company to reimburse the Executive for premiums paid to purchase Medicare
Supplement coverage during any remaining period of time referred to in
subsection (c)(i)(X) or (c)(i)(Y) above; and


 
9

--------------------------------------------------------------------------------

 

 
(d)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other accrued amounts or accrued benefits required to
be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”).



 
(e)
Notwithstanding anything in this Agreement to the contrary, in the event that
the Executive’s employment is terminated by the Company without Cause prior to
the expiration of the Term (it being understood by the parties that termination
by Disability or expiration of this Agreement shall not constitute termination
without Cause), the provisions of Section 13.5 shall not apply to the
Executive’s activities during the Restricted Period.



10.           CHANGE IN CONTROL.


 
(a)
Except as otherwise provided herein, if, at any time during the Term in effect
after a Change in Control: (i) Executive is involuntarily terminated by the
Company for reasons other than Cause or (ii) Executive shall voluntarily
terminate his employment with the Company for Good Reason as defined in Section
8, and, within thirty (30) days following the Termination Date, the Executive
executes and delivers the Release; then, provided that he does not thereafter
revoke the Release, Executive shall be entitled to receive the benefits
described in this Section 10.  For purposes of this Section 10, a “Change in
Control” of  the Company shall mean a change in control of a nature that would
be required to be reported in response to Item 5.01 of Current Report on Form
8-K promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if during the Term: (a) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than thirty-five percent (35%) of the combined voting power of the Company's
then outstanding voting securities unless that acquisition was approved or
ratified by a vote of at least 2/3 of the members of the Board in office
immediately prior to the acquisition; or (b) all or substantially all of the
assets of the Company are sold, exchanged or otherwise transferred (other than
to secure debt owed by the Company); or (c) the Company's shareholders approve a
plan of liquidation or dissolution; or (d) individuals who at the beginning of
the Term constitute members of the Board of Company cease for any reason other
than at the request or with the concurrence of the Executive to constitute a
majority thereof unless the election, or the nomination for election by the
Company's shareholders, of each new director was approved by a vote of at least
a majority of the directors then still in office who were directors at the
beginning of the Term.


 
10

--------------------------------------------------------------------------------

 

 
(b)
Subject to the execution, delivery and effectiveness of the Release and further
subject to the limitation imposed by sub-section (c) of this Section 10, upon a
termination described in Section 10(a), Executive shall be entitled to receive
the following payments and benefits commencing on the 60th day following the
Termination Date :



 
(1)
The Company shall pay to Executive, in a lump sum in cash, the aggregate of the
following amounts:



 
(i)
the Accrued Obligations (as defined in Section 9(a)(1)); and



 
(ii)
the amount determined by multiplying: (x) 3.0, if the termination occurs during
such time as Executive is serving as both Chairman and Chief Executive Officer;
and (y) two (2.0), if the termination occurs during such time as Executive is
serving as Chairman (but not Chief Executive Officer), times the sum of (A)
Executive’s average annual Base Salary for the five fiscal years prior to the
termination, and (B) Executive’s Applicable Annual Bonus (as defined
below).  For purposes of this Agreement, “Applicable Annual Bonus” means the
greater of Executive’s actual annual incentive bonus from the Company earned in
the fiscal year immediately preceding the fiscal year in which Executive’s
Termination Date falls or Executive’s target annual incentive bonus (e.g., 125%
of Base Salary) for the year in which Executive’s Termination Date falls; and



 
(2)
All stock options held by the Executive that are vested (including, without
limitation, those vested by reason of any Change in Control occurring prior to
the Executive's termination) prior to the effective date of the termination
shall be exercisable in accordance with their terms.  With respect to any stock
options held by the Executive that, by their terms do not immediately vest and
become exercisable upon a termination of employment without Cause or for Good
Reason, the Executive shall receive a lump sum cash distribution equal to: (a)
the number of Shares that is subject to options held by the Executive which are
not vested on the date of termination of employment; multiplied by (b) the
difference between: (i) the closing price of a Share as of the day prior to the
effective date of termination of employment (or, if the United States securities
trading markets are closed on that date, on the last preceding date on which the
United States securities trading markets were open for trading), and (ii) the
applicable exercise price(s) of the non-vested options; and


 
11

--------------------------------------------------------------------------------

 

 
(3)
The Executive’s participation in the life and  medical insurance programs in
effect on the date of termination of employment shall continue until the later
of (i) (X) twenty-four (24) months after Executive’s date of termination if the
termination occurs during such time as Executive is serving as both Chairman and
Chief Executive Officer; and (Y) eighteen (18) months after Executive's date of
termination of termination if the termination occurs during such time as
Executive is serving as Chairman (but not Chief Executive Officer), or (ii) the
expiration of the Term (as in effect at the time of termination); provided,
however, that notwithstanding the foregoing, the Company shall not be obligated
to provide such benefits if Executive becomes employed by another employer and
is covered or permitted to be covered by that employer’s benefit plans without
regard to the extent of such coverage; and provided further, that upon the
Executive’s becoming eligible for and covered by Medicare, the medical coverage
required by this subsection will be converted to an obligation on the part of
the Company to reimburse the premiums paid by the Executive to purchase Medicare
Supplement coverage during any remaining period of time referred to in
subsection (b)(3)(i)(X) or (b)(3)(i)(Y) above; and



 
(4)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any Other Benefits (as defined in Section 9(d)).



(c)           Section 280G Limitation.


 
(1)
If any payment or benefit Executive would receive pursuant to this Section 10
(collectively, the “Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties payable with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Executive’s benefits under
this Agreement shall be delivered as to such lesser extent which would result in
no portion of such benefits being subject to the Excise Tax.



 
(2)
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform any
calculation necessary to determine the amount, if any, payable to Executive
pursuant to this Section 10, as limited by sub-section (c).  If the accounting
firm so engaged by the Company is also serving as accountant or auditor for the
individual, entity or group that will control the Company following a Change in
Control, the Company shall appoint a nationally recognized accounting firm other
than the accounting firm engaged by the Company for general audit purposes to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.


 
12

--------------------------------------------------------------------------------

 

 
(3)
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within thirty (30) calendar days after the date on which
such accounting firm has been engaged to make such determinations or such other
time as requested by the Company or Executive.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding, and conclusive upon
the Company and Executive.



11.           COSTS OF ENFORCEMENT.  


If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, the finally prevailing party
shall be entitled to reasonable attorneys’ fees in addition to costs and
necessary disbursements otherwise recoverable.


12.           PUBLICITY; NO DISPARAGING STATEMENT.  


Executive and the Company covenant and agree that they shall not engage in any
communi­cations which shall disparage one another or interfere with their
existing or prospective business relationships.


13.           BUSINESS PROTECTION PROVISIONS.


13.1           Preamble.  As a material inducement to the Company to enter into
this Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive gained from his employment with the Company,
Executive warrants and agrees he will abide by and adhere to the following
business protection provisions in this Article 13 and all sections thereof.


13.2           Definitions.  For purposes of this Article 13 and all sections
thereof, the following terms shall have the following meanings:


(a)           “Competitive Position” shall mean any employment, consulting,
advisory, directorship, agency, promotional or independent contractor
arrangement between the Executive and any person or Entity engaged wholly or in
material part in the restaurant or retail business that is the same or similar
to that in which the Company or any of its affiliates (collectively the “CBRL
Entities”) is engaged whereby Executive is required to or does perform services
on behalf of or for the benefit of such person or Entity which are substantially
similar to the services in which Executive participated or that he directed or
oversaw while employed by the Company.  Without limiting the generality of the
foregoing, the following companies and concepts would be included within those
that would be deemed the same or similar to CBRL Entities and/ or the businesses
in which the CBRL Entities are engaged: Advantica Restaurants, Applebee’s
International, Avado Brands, Inc., Bob Evans Farms, Brinker International,
Cheesecake Factory, Inc., Darden Restaurants, Inc., Eateries, Inc., Il Fornaio
Corporation, Outback Steakhouse, RARE Hospitality and Roadhouse Grill.

 
13

--------------------------------------------------------------------------------

 

(b)           “Confidential Information” shall mean the proprietary or
confidential data, information, documents or materials (whether oral, written,
electronic or otherwise) belonging to or pertaining to the CBRL Entities, other
than “Trade Secrets” (as defined below), which is of tangible or intangible
value to any of the CBRL Entities and the details of which are not generally
known to the competitors of the CBRL Entities.  Confidential Information shall
also include: any items that any of the CBRL Entities have marked “CONFIDENTIAL”
or some similar designation or are otherwise identified as being confidential.


(c)           “Entity” or “Entities” shall mean any business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.


(d)           “Restricted Period” shall mean two (2) years following termination
of Executive’s employment hereunder; provided, however that the Restricted
Period shall be extended for a period of time equal to any period(s) of time
within the two (2) year period following termination of Executive's employment
hereunder that Executive is determined by a final non-appealable judgment from a
court of competent jurisdiction to have engaged in any conduct that violates
this Article 13 or any sections thereof, the purpose of this provision being to
secure for the benefit of the Company the entire Restricted Period being
bargained for by the Company for the restrictions upon the Executive's
activities.


(e)           “Territory” shall mean each of the United States of America.


(f)           “Trade Secrets” shall mean information or data of or about any of
the CBRL Entities, including, but not limited to, technical or non-technical
data, recipes, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that:  (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (3) any other information
which is defined as a “trade secret” under applicable law.


(g)           “Work Product” shall mean all tangible work product, property,
data, documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the CBRL Entities that were conceived,
discovered, created, written, revised or developed by Executive during the term
of his employment with the Company.


13.3        Nondisclosure; Ownership of Proprietary Property.


(a)           In recognition of the need of the CBRL Entities to protect their
legitimate business interests, Confidential Information and Trade Secrets,
Executive hereby covenants and agrees that Executive shall regard and treat
Trade Secrets and all Confidential Information as strictly confidential and
wholly-owned by the CBRL Entities and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law, court order or other legal process:
(i)  with regard to each item constituting a Trade Secret, at all times such
information remains a “trade secret” under applicable law, and (ii) with regard
to any Confidential Information, for the Restricted Period.

 
14

--------------------------------------------------------------------------------

 

(b)           Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and he shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Executive becomes aware.
 Executive shall assist the CBRL Entities, to the extent necessary, in the
protection of or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.


(c)           All Work Product shall be owned exclusively by the CBRL Entities.
 To the greatest extent possible, any Work Product shall be deemed to be “work
made for hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as
amended), and Executive hereby unconditionally and irrevocably transfers and
assigns to applicable CBRL Entity all right, title and interest Executive
currently has or may have by operation of law or otherwise in or to any Work
Product, including, without limitation, all patents, copyrights, trademarks (and
the goodwill associated therewith), trade secrets, service marks (and the
goodwill associated therewith) and other intellectual property rights.
 Executive agrees to execute and deliver to the applicable CBRL Entity any
transfers, assignments, documents or other instruments which the Company may
deem necessary or appropriate, from time to time, to protect the rights granted
herein or to vest complete title and ownership of any and all Work Product, and
all associated intellectual property and other rights therein, exclusively in
the applicable CBRL Entity.


13.4        Non-Interference With Executives.


Executive recognizes and acknowledges that, as a result of his employment by
Company, he will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the CBRL Entities.  Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of the CBRL Entities to end his/her
employment with a CBRL Entity or to violate any confidentiality, non-competition
or employment agreement that such person may have with a CBRL Entity or any
policy of any CBRL Entity.  Furthermore, neither Executive nor any person acting
in concert with the Executive nor any of Executive's affiliates shall, during
the Restricted Period, employ any person who has been an executive or management
employee of any CBRL Entity unless that person has ceased to be an employee of
the CBRL Entities for at least six (6) months.

 
15

--------------------------------------------------------------------------------

 

13.5        Non-competition


Executive covenants and agrees to not obtain or work in a Competitive Position
within the Territory during the Term or during the Restricted Period.  Executive
and Company recognize and acknowledge that the scope, area and time limitations
contained in this Agreement are reasonable and are properly required for the
protection of the business interests of Company due to Executive's status and
reputation in the industry and the knowledge to be acquired by Executive through
his association with Company's business and the public's close identification of
Executive with Company and Company with Executive.  Further, Executive
acknowledges that his skills are such that he could easily find alternative,
commensurate employment or consulting work in his field that would not violate
any of the provisions of this Agreement.  Executive acknowledges and understands
that, as consideration for his execution of this Agreement and his agreement
with the terms of this covenant not to compete, Executive will receive
employment with and other benefits from the Company in accordance with this
Agreement.


13.6        Remedies.
 
Executive understands and acknowledges that his violation of this Article 13 or
any section thereof  would cause irreparable harm to Company and Company would
be entitled to an injunction by any court of competent jurisdiction enjoining
and restraining Executive from any employment, service, or other act prohibited
by this Agreement  The parties agree that nothing in this Agreement shall be
construed as prohibiting Company from pursuing any remedies available to it for
any breach or threatened breach of this Article 13 or any section thereof,
including, without limitation, the recovery of damages from Executive or any
person or entity acting in concert with Executive.  Company shall receive
injunctive relief without the necessity of posting bond or other security, such
bond or other security being hereby waived by Executive.  If any part of this
Article 13 or any section thereof is found to be unreasonable, then it may be
amended by appropriate order of a court of competent jurisdiction to the extent
deemed reasonable.  Furthermore and in recognition that certain severance
payments are being agreed to in reliance upon Executive's compliance with this
Article 13 after termination of his employment, in the event Executive breaches
any of such business protection provisions or other provisions of this
Agreement, any unpaid amounts (e.g., those provided under Sections 8 or 9(a)(2))
shall be forfeited and Company shall not be obligated to make any further
payments or provide any further benefits to Executive following any such
breach.  Additionally, if Executive breaches any of such business protection
provisions or other provisions of this Agreement or such provisions are declared
unenforceable by a court of competent jurisdiction, any lump sum payment made
pursuant to Section 10(a)(1)(ii) shall be refunded by the Executive on a
pro-rata basis based upon the number of months during the Restricted Period
during which he violated the provisions of this section or, in the event such
provisions are declared unenforceable, the number of months during the
Restricted Period that the Company did not receive their benefit as a result of
the actions of the Executive


14.          RETURN OF MATERIALS.


Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Executive’s possession or control.

 
16

--------------------------------------------------------------------------------

 

15.          GENERAL PROVISIONS.


15.1        Amendment.  This Agreement may be amended or modified only by a
writing signed by both of the parties hereto.


15.2        Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon Executive, his heirs and personal representatives, and the
Company and its successors and assigns.


15.3        Waiver Of Breach; Specific Performance.  The waiver of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach.  Each of the parties to this Agreement will be entitled to
enforce its or his rights under this Agreement, specifically, to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


15.4        Indemnification and Insurance.  The Company shall indemnify and hold
the Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by the Executive, in connection with the defense of, or
as a result of any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made a party
by reason of the fact that he is or was an officer of the Company or any
affiliate.  In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(and to indemnify the Company for any obligations which it incurs as a result of
its undertaking to indemnify its officers and directors) and that the Company
will exert its best efforts to maintain such insurance, in not less than its
present limits, in effect throughout the term of the Executive’s employment.
 
 
15.5        No Effect On Other Arrangements.  It is expressly understood and
agreed that the payments made in accordance with this Agreement are in addition
to any other benefits or compensation to which Executive may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.  Notwithstanding the foregoing, the provisions in
Sections 5 through 10 regarding benefits that the Executive will receive upon
his employment being terminated supersede and are expressly in lieu of any other
severance program or policy that may be offered by the Company, except with
regard to any rights the Executive may have pursuant to COBRA.


15.6        Continuation of Compensation.  If Executive becomes entitled to
payments under Sections 8, 9 or 10 but dies before receipt thereof, the Company
agrees to pay to the Executive’s spouse or his estate, as the case may be,
pursuant to such designation as Executive shall deliver to the Company in a form
reasonably satisfactory to the Company, any amounts to which Executive, at the
time of his death, was so entitled.

 
17

--------------------------------------------------------------------------------

 

15.7        Tax Withholding.  There shall be deducted from each payment under
this Agreement the amount of any tax required by any govern­mental authority to
be withheld and paid over by the Company to such governmental authority for the
account of Executive.


15.8        Notices.


All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:


 
If to Company to:
Cracker Barrel Old Country Store, Inc.

Attn:  General Counsel’s Office
P.O. Box 787
305 Hartmann Drive
Lebanon, TN 37088-0787
Facsimile:  (615) 443-9818


 
If to Executive to:
Michael A. Woodhouse

417 Bethlehem Road
Lebanon, TN 37087


All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery.  Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.


15.9        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to
conflict of laws).


15.10      Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with Company that relates generally to
the same subject matter including, as of the Effective Date, the Prior
Employment Agreement.  Notwithstanding the foregoing, the termination of the
Prior Employment Agreement shall be without prejudice to Executive's rights
under Sections 4.3.1 and 4.3.2 of the Prior Employment Agreement, which
provisions (and any awards made pursuant to those provisions) shall remain in
full force and effect.


15.11      Assignment.  This Agreement may not be assigned by Executive without
the prior written consent of Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect.

 
18

--------------------------------------------------------------------------------

 

15.12      Severability.  If any one or more of the terms, provisions, covenants
or restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.


15.13      Section Headings.  The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.


15.14      Interpretation.  Should a provision of this Agreement require
judicial interpretation, it is agreed that the judicial body interpreting or
construing the Agreement shall not apply the assumption that the terms hereof
shall be more strictly construed against one party by reason of the rule of
construction that an instrument is to be construed more strictly against the
party which itself or through its agents prepared the agreement, it being agreed
that all parties and/or their agents have participated in the preparation
hereof.


15.15      Mediation.  Except as provided in subsection (c) of this Section
15.15, the following provisions shall apply to disputes between Company and
Executive: (i) arising out of or related to this Agreement (including any claim
that any part of this agreement is invalid, illegal or otherwise void or
voidable), or (ii) the employment relationship that exists between Company and
Executive:


(a)           The parties shall first use their best efforts to discuss and
negotiate a resolution of the dispute.


(b)           If efforts to negotiate a resolution do not succeed within 5
business days after a written request for negotiation has been made, a party may
submit to the dispute to mediation by sending a letter to the other party
requesting mediation.  The dispute shall be mediated by a mediator agreeable to
the parties or, if the parties cannot agree, by a mediator selected by the
American Arbitration Association.  If the parties cannot agree to a mediator
within 5 business days, either party may submit the dispute to the American
Arbitration Association for the appointment of a mediator.  Mediation shall
commence within 10 business days after the mediator has been named.


(c)           The provisions of this Section 15.15 shall not apply to any
dispute relating to the ability of the Company to terminate Executive's
employment pursuant to Section 5 or Section 9 of this Agreement nor shall they
apply to any action by the Company seeking to enforce its rights arising out of
or related to the provisions of Article 13 of this Agreement.


15.16      Voluntary Agreement.  Executive and Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 28th day of
March, 2011.



 
CRACKER BARREL OLD COUNTRY
 
STORE, INC.
       
By:
/s/ Charles E. Jones, Jr.
   
Charles E. Jones, Chairman
   
Compensation Committee
         
“EXECUTIVE”
         
/s/ Michael A. Woodhouse
   
Michael A. Woodhouse


 
20

--------------------------------------------------------------------------------

 

Addendum to Employment
Agreement with Michael A. Woodhouse


RELEASE


THIS RELEASE (“Release”) is made and entered into by and between Michael A.
Woodhouse (“Employee”) and CRACKER BARREL OLD COUNTRY STORE, INC. and its
successor or assigns (“Company”).


WHEREAS, Employee and Company have agreed that Employee’s employment with the
Company shall terminate on ___________________;


WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated February __, 2011 (“Agreement”), and this Release is
incorporated therein by reference;


WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
his termination of employment, with appropriate releases, in accordance with the
Agreement;
 
 
WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service he has or will provide for the Company;


NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:


1.            Claims Released Under This Agreement  In exchange for receiving
the severance benefits described in Sections 8, 9 or 10 of the Agreement and
except as provided in Section 2 below, Employee hereby voluntarily and
irrevocably waives, releases, dismisses with prejudice, and withdraws all
claims, complaints, suits or demands of any kind whatsoever (whether known or
unknown) which Employee ever had, may have, or now has against Company and other
current or former subsidiaries or affiliates of the Company and their past,
present and future officers, directors, employees, agents, insurers and
attorneys (collectively, the “Releasees”), arising out of or relating to
(directly or indirectly) Employee’s employment or the termination of his
employment with the Company, including but not limited to:


(a)           claims for violations of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Fair Labor Standards Act, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Older Workers’
Benefit Protection Act of 1990, the Americans With Disabilities Act, the Equal
Pay Act of 1963, the Family and Medical Leave Act, 42 U.S.C. § 1981, the Worker
Adjustment and Retraining Notification Act, the National Labor Relations Act,
the Labor Management Relations Act, Executive Order 11246, Executive Order
11141, the Rehabilitation Act of 1973, or the Employee Retirement Income
Security Act, the Tennessee Human Rights Act, the Tennessee Employment of the
Handicapped Act, the Genetic Information Nondiscrimination Act, or any other law
relating to discrimination or retaliation in employment (in each case, as
amended);

 
1

--------------------------------------------------------------------------------

 

(b)           claims for violations of any other federal or state statute or
regulation or local ordinance;


(c)           claims for lost or unpaid wages, compensation, or benefits,
defamation, intentional or negligent infliction of emotional distress, assault,
battery, wrongful or constructive discharge, negligent hiring, retention or
supervision, misrepresentation, conversion, tortious interference, breach of
contract, or breach of fiduciary duty;


(d)           claims to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement, or any other similar type plan
sponsored by the Company; or


(e)           any other claims under state law arising in tort or contract.


2.             Claims Not Released Under This Agreement  In signing this
Release, Employee is not releasing any claims that may arise under the terms of
the Agreement, that enforce his rights under the Agreement, that arise out of
events occurring after the date Employee executes this Release, that arise under
any written non-employment related contractual obligations between the Company
or its affiliates and Employee which have not terminated as of the execution
date of this Release by their express terms, that arise under a policy or
policies of insurance (including director and officer liability insurance)
maintained by the Company or its affiliates on behalf of Employee, or that
relate to any indemnification obligations to Employee under the Company’s
bylaws, certificate of incorporation, Tennessee law or otherwise.  However,
Employee understands and acknowledges that nothing herein is intended to or
shall be construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans.  Nothing in this
Agreement shall prohibit Employee from engaging in protected activities under
applicable law or from communicating, either voluntarily or otherwise, with any
governmental agency concerning any potential violation of the law.


3.             No Assignment of Claim.  Employee represents that he has not
assigned or transferred, or purported to assign or transfer, any claims or any
portion thereof or interest therein to any party prior to the date of this
Release.


4.             No Admission Of Liability.  This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person, on the
part of itself or himself, its or his employees or agents.

 
2

--------------------------------------------------------------------------------

 

5.             Voluntary Execution.  Employee warrants, represents and agrees
that he has been encouraged in writing to seek advice from anyone of his
choosing regarding this Release, including his attorney and accountant or tax
advisor prior to his signing it; that this Release represents written notice to
do so; that he has been given the opportunity and sufficient time to seek such
advice; and that he fully understands the meaning and contents of this
Release.  He further represents and warrants that he was not coerced, threatened
or otherwise forced to sign this Release, and that his signature appearing
hereinafter is voluntary and genuine.  EMPLOYEE UNDERSTANDS THAT HE MAY TAKE UP
TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER OR NOT HE DESIRES TO ENTER INTO THIS
RELEASE.


6.             Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT HE MAY
REVOKE THIS RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF HIS EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS
NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  HE UNDERSTANDS
THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE
BINDING UPON HIM AND HIS HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.


Acknowledged and Agreed To:
“COMPANY”
CRACKER BARREL OLD COUNTRY STORE, INC.


By:
   
Its:
   



I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.


“EMPLOYEE”



   

Date
Michael A. Woodhouse
 
 
3

--------------------------------------------------------------------------------